DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-32 in the reply filed on March 08 2022 is acknowledged. Claims 1-12 are cancelled. 
Allowable Subject Matter
Claims 13-32 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 13 is that the prior art does not disclose or suggest the claimed limitations “…patterning the PCM layer and the bit line layer to form a PCM strip and a bit line, respectively, the PCM strip and the bit line each extending in a first direction in a top-down view, the first direction parallel to gates of the active devices; depositing a first inter-metal dielectric (IMD) layer around the PCM strip and the bit line; depositing a word line layer over the first IMD layer and the PCM strip; and patterning the word line layer and the PCM strip to form a word line and a PCM element, respectively...”, in combination with the rest of the limitations of claim 13.  
The primary reasons for allowance of the independent claim 21 is that the prior art does not disclose or suggest the claimed limitations “…patterning the PCM layer and the bit line layer with a first patterning process to form a PCM strip and a bit line, respectively, the PCM strip and the bit line each extending in a first direction in a top-down view; depositing a first inter-metal dielectric around the PCM strip and the bit line; depositing a word line layer over the first inter-metal dielectric and the PCM strip; and patterning the word line layer and the PCM strip with a second patterning process to form a word line and a PCM element, respectively ...”, in combination with the rest of the limitations of claim 21.  
The primary reasons for allowance of the independent claim 28 is that the prior art does not disclose or suggest the claimed limitations “…patterning the memory cell layer and the first conductive layer to form a memory cell strip and a first conductive feature, respectively, the first conductive feature comprising a bit line pad portion and a bit line portion, the bit line portion extending in a first direction; depositing a second conductive layer on the memory cell strip; and patterning the second conductive layer and the memory cell strip to form a second conductive feature and a memory element, respectively...”, in combination with the rest of the limitations of claim 28.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894